DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1. Claims 1-4, 6-17, 18 and 20 are allowed.
2. The following is an examiner’s statement of reasons for allowance:
Claims 1 and 15 recite, inter alia,  
a conductive wire, comprising a coil disposed in the body, wherein the coil is wound around a horizontal line, the horizontal line passes through the body with a first part of the horizontal line being located outside of the body; and 
wherein a third portion of the top and contiguous portion that is disposed on the first lateral surface of the body and located between the first portion and the second portion of the top and contiguous portion extends downwardly to a bottom portion of the second part of the first lead via a corresponding portion of the second part of the first lead disposed on the first lateral surface of the body with at least one portion of the first protrusion portion located outside of the body, at least one portion of the second protrusion portion located outside of the body, and the first part of the horizontal line located outside of the body being located at a same lateral side of the body.

The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837